PONDER, Judge.
This is a redhibition suit. Defendants, Michael J. Hess and David P. Shellington, appealed from a judgment decreeing a reduction in price of a home.
The issues are the sufficiency of proof of a defect in the air conditioner at the time of sale and the allowance of recovery for roof repair not alleged in the petition.
*1199We affirm.
Plaintiff testified she had difficulty with the air conditioner on the first day of occupancy. The circuit breaker would interrupt the electric line, necessitating that plaintiff climb on the roof to reset the breaker. She notified one defendant several times by telephone and then by letter. Defendant sent a air conditioning repairman, who replaced an evaporator blower motor. Tests on the system then resulted in normal results. Within a month the repairman had to return; this time he found a tripped circuit breaker, which, however, operated correctly when reset. That winter she had considerable trouble with the heating portion of the equipment, finally having to cease using it because of escaping gas. The next summer, moreover, the trouble with the air conditioning portion occurred quite frequently, necessitating numbers of trips on the roof. Finally some seventeen months after purchase of the home she was informed by another repairman that there was a “short” in the compressor and a hole in the heat exchanger. Defendants contend that the defects must have developed after the normal check made when the evaporator blower motor was replaced.
The last repairman, however, testified that isolated checks of the unit would not necessarily detect the problem. The cause of the overheating and breaking of the circuit could have developed at any time and could have resulted in the ultimate complete failure of the compressor. The trial court found that the defect was present at the time of the sale. The trial court was not clearly wrong; we find no error.
Plaintiff’s petition mentions a roof leak only incidentally. Without objection, however, soon after plaintiff took the witness stand, she testified not only about the air conditioning and heating problems, but also of a leaking roof the defendants repaired a number of times and that plaintiff had to replace entirely. Only when plaintiff was asked about attempts to get defendants to repair was objection made. We agree with the trial judge that the objection came too late after the pleadings had been enlarged.
For these reasons the judgment is affirmed. Appellants are cast with the costs.
AFFIRMED.